Name: Commission Regulation (EC) No 1149/95 of 22 May 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds and amending Regulation (EC) No 3223/93 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|31995R1149Commission Regulation (EC) No 1149/95 of 22 May 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds and amending Regulation (EC) No 3223/93 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80 Official Journal L 116 , 23/05/1995 P. 0001 - 0002COMMISSION REGULATION (EC) No 1149/95 of 22 May 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds and amending Regulation (EC) No 3223/93 on statistical information relating to the payment of export refunds on certain agricultural products exported in the form of goods covered by Council Regulation (EEC) No 3035/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1) and in particular Article 8 (3) thereof,Whereas Council Regulation (EC) No 804/68 of 27 June 1968 on the common organization in the market of milk and milk products (2), as amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (3), provides in Article 17 paragraphs 10, 11 and 12 the framework of the conditions which must be satisfied before a refund is granted in respect of certain milk products which have been imported and then re-exported in the form of certain goods not listed in Annex II to the Treaty;Whereas it is necessary to extend the provisions of Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (4), as last amended by Regulation (EC) No 482/95 (5), to take account of the increased quantities of certain milk products imported under special arrangements from third countries at a reduced tariff and the consequent possibility of granting a refund higher than such a reduced tariff;Whereas to enable the Commission to monitor the application of this Regulation it is necessary for information to be provided by Member States;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II to the Treaty,HAS ADOPTED THIS REGULATION:Article 1 The following Article 7a is inserted in Regulation (EC) No 1222/94:'Article 7a1. Pursuant to Article 7, for goods falling within CN codes 1806 90 60 to 1806 90 90, CN code 1901 and CN code 2106 90 98 containing a high percentage of milk products falling within CN codes 0402 10 19, 0402 21 19, 0405 00 and CN code 0406, hereinafter referred to as milk products, the party concerned must also declare the following:(a) either that none of the quantities of the milk products have been imported from third countries under special arrangements providing for a reduced tariff; or(b) the quantities of the milk products imported from third countries under special arrangements providing for a reduced tariff.2. For the purposes of paragraph 1 the term "containing a high percentage" shall mean 67 kilograms or more of the milk products used per 100 kilograms of the goods exported.3. Where a request is made for the quantities to be determined in accordance with Article 3 (2), third subparagraph, the competent authority may accept an attestation by the party concerned that the quantities of milk products to be used will not have benefited from special arrangements providing for a reduced tariff at the time of importation.4. The declaration made in accordance with paragraph 1 or attestation made in pursuance of paragraph 3 may be accepted by the competent authority where it is satisfied that the price paid for the milk product incorporated in the exported goods is at or close to the price prevailing on the Community market for an equivalent product. In comparing the prices account shall be taken of the time the milk product was purchased.5. Where quantities have been used which have benefited from special arrangements providing for a reduced tariff, the refund shall be calculated in conformity with Article 17 of Council Regulation (EEC) No 804/68.`Article 2 The following indent is added to Commission Regulation (EC) No 3223/93 (6) Article 3:'- in relation to Article 7a (1) of Commission Regulation (EC) No 1222/94 (*):(a) the volume of exports of goods having received export refunds the previous month, expressed in tonnes; and(b) the amount of the refunds granted the previous month and the related quantities for the products of CN codes 0402 10 19, 0402 21 19, and 0405 which have been the subject of special arrangements at the time of importation.(*) OJ No L 136, 31. 5. 1994, p. 5.`Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 1995.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 318, 20. 12. 1993, p. 18.(2) OJ No L 148, 28. 6. 1968, p. 13.(3) OJ No L 349, 31. 12. 1994, p. 105.(4) OJ No L 136, 31. 5. 1994, p. 5.(5) OJ No L 49, 4. 3. 1995, p. 32.(6) OJ No L 292, 26. 11. 1993, p. 10.